Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 is being considered by the examiner.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Wang et al. discloses: method for measuring a residual stress of a curved-surface bulk material (fig.4, para. [0056]), comprising steps of:  locating a point at which a to-be-detected curved surface of a curved-surface bulk material has a highest curvature as a to-be-detected point (para. [0071], [0073]); applying an instrument integrating an X-ray light resource and a detector, measuring the to-be-detected point by using an X-ray diffraction theory (para. [0071], [0073]), and analyzing and calculating, in combination with a cos𝝰 method (para. [0074]), a strain value measured by using the instrument; and calculating, in combination with material property measurement data of the curved- surface bulk material (para. [0053]), 
The found prior arts fail to teach disclose suggest or make obvious: a curved-surface residual stress of the curved surface by introducing a mathematical expression 1 of a curved-surface bulk material residual stress calculation model as below,

[mathematical expression 1]

    PNG
    media_image1.png
    58
    307
    media_image1.png
    Greyscale


wherein 𝝰 represents the curved-surface residual stress, E represents a Young's modulus of the bulk material, Ɛ represents the strain value measured by using the instrument, hp represents a thickness of the bulk material, ĸ represents a curvature at the highest point of the curved surface, and χ represents a diffraction depth.
Claims 2-8 are allowed on the same basis as independent claim 1 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884